Citation Nr: 0728780	
Decision Date: 09/13/07    Archive Date: 09/25/07

DOCKET NO.  05-40 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for left upper 
extremity peripheral neuropathy.

2.  Entitlement to service connection for residuals of a neck 
injury.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for hepatitis A.

5.  Entitlement to service connection for left ear hearing 
loss disability.

6.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from October 1967 to September 
1970.

This appeal comes to the Board of Veterans' Appeals (Board) 
from April 2004 and May 2005 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, that in pertinent part denied service 
connection for the disabilities listed on page 1 of this 
decision.  

In January 2007, the appellant testified at a hearing before 
the undersigned Veterans Law Judge at the RO (Travel Board 
hearing).  At that time, the veteran withdrew appeals for 
service connection for diabetes mellitus, for service 
connection for memory loss, and for a disability rating in 
excess of 50 percent for post-traumatic stress disorder.  

Service connection for left upper extremity peripheral 
neuropathy, residuals of a neck injury, hypertension and 
hepatitis A is addressed in the REMAND portion of the 
decision below and is REMANDED to the agency of original 
jurisdiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, DC.




FINDING OF FACT

There is no competent medical evidence linking left ear 
hearing loss disability and tinnitus to active service.  

CONCLUSIONS OF LAW

1.  Left ear hearing loss disability was not incurred in or 
aggravated by active military service, nor may it be presumed 
to have been incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 101, 1110, 1111, 1112, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.385 (2006).

2.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will obtain.  
38 U.S.C.A. § 5103(a).  VA has also told claimants to submit 
relevant evidence in their possession.  38 C.F.R. § 3.159(b) 
(2006).  VA must tell a claimant the types of medical and lay 
evidence that the claimant could submit that is relevant to 
establishing disability.  

VA has notified the veteran of the information and evidence 
needed to substantiate his claims.  VA provided notice 
letters in December 2003, July 2004 and in March 2006, which 
informed the veteran of what evidence is needed to 
substantiate the claims, what evidence he was responsible for 
obtaining, and what evidence VA would obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims addressed in 
this decision.  VA examination reports are associated with 
the claims files.  All identified evidence has been accounted 
for to the extent possible.  38 U.S.C.A. § 5103A (b)-(d); see 
also 38 C.F.R. § 3.159(c).  VA sent its first notice letter 
prior to the initial adverse decision, as recommended in 
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

VA provided the additional notices recommended by the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473, in March 2006.  Thus, 
no unfair prejudice will result from the Board's handling of 
the matter at this time.  

Hearing loss Disability 

Service connection may be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
"Direct" service connection may be established for a 
current disability when the evidence shows affirmatively that 
the disability resulted from injury or disease incurred (or 
aggravated) during active service.  Id.  "Direct" service 
connection may be granted for any disease not diagnosed 
initially until after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service.  38 C.F.R. § 3.303(d); 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Each disabling condition shown by service medical records 
(SMRs) or for which the veteran seeks service connection, 
must be considered on the basis of the places, types, and 
circumstances of his service as shown be service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).

In Hensley v. Brown, 5 Vet. App. 155, 159, (1993), the 
Secretary posited that where the regulatory threshold 
requirements for hearing disability are not met until several 
years after separation from service, the record must include 
evidence of exposure to disease or injury in service that 
would adversely affect the auditory system, and post-service 
test results that meet the criteria of 38 C.F.R. § 3.385.  VA 
rating authorities must evaluate available testimony, 
clinical data, diagnoses, and any medical opinions relevant 
to the issue.  For example, if the record shows (a) acoustic 
trauma due to significant noise exposure in service and 
audiometry test results resulting in an upward shift in 
tested thresholds in service, though still not meeting the 
requirements for a "disability" under 38 C.F.R. § 3.385, 
and (b) post-service audiometry testing produces findings 
meeting the requirements of 38 C.F.R. §  3.385, rating 
authorities must consider whether there is a medically sound 
basis to attribute the post-service findings to the injury in 
service, or whether they are more properly attributable to 
intercurrent causes.  

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385 (2006), 
which provides:

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent. 

In this case, it appears that the veteran's left ear did not 
meet VA's standards for a hearing loss disability at the time 
of separation from active service, although some upward 
shifting of hearing thresholds during service might have 
occurred.  Because speech recognition scores using the 
Maryland CNC Test are not included in the separation 
examination report, the audiogram is inconclusive as to 
whether a left hear hearing loss disability existed at the 
time of separation from active service.  The left ear hearing 
currently meets VA's disability requirements.  

The veteran's DD Form 214 reflects service in the Army in 
Vietnam.  He testified that he was exposed to noise during 
weapons training and while serving in Vietnam.  His 
statements concerning such noise exposure are credible as 
they are consistent with his service record.  

In this case, a VA audiologist has dissociated the veteran's 
hearing loss disability from active service.  No competent 
medical evidence has been submitted to rebut this negative 
nexus opinion.  

Although the veteran attributes left ear hearing loss 
disability to active service, he is not a trained medical 
professional.  Lay statements are competent evidence with 
regard to descriptions of symptoms of disease or disability 
or an injury, but when the determinative issue involves a 
question of medical diagnosis or causation, as here, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion.  38 C.F.R. § 3.159; 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Thus, 
his testimony may not be used to establish a link between in-
service noise exposure and the current left ear hearing loss 
disability.  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The claim 
for service connection for left ear hearing loss disability 
is therefore denied.  

Tinnitus

The veteran testified before the undersigned Veterans Law 
Judge that tinnitus was constant and began in service.  
During his VA audiometry evaluation, however, he reported 
that his tinnitus was periodic in nature.  The VA audiologist 
then determined that it was unlikely that this type of 
tinnitus was related to active service.  The Board finds this 
medical opinion to be persuasive and uncontroverted by any 
other medical evidence.  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  The claim for service connection for 
tinnitus must be denied.  




ORDER

Service connection for left hear hearing loss disability is 
denied. 

Service connection for tinnitus is denied.



REMAND

Left Upper Extremity Peripheral Neuropathy

VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion where such is necessary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A(d) 
(West 2002).  A January 2004 VA peripheral nerves examination 
report reflects that although an electromyography (EMG) study 
ruled-out cervical radiculopathy and carpal tunnel syndrome, 
the examiner did find left upper extremity decreased 
sensation and decreased grip strength and offered a diagnosis 
of left hand/arm polyneuropathy.  The examiner did not, 
however, offer an opinion addressing the etiology of this 
disorder.  Where there is a reasonable possibility current 
conditions are related to or are residual of conditions 
experienced in service, VA should obtain a medical opinion as 
to the likelihood of a relationship between current residuals 
and symptoms experienced during active service.  Horowitz v. 
Brown, 5 Vet. App. 217 (1993).  Thus, the report must be 
returned to the examiner for an addendum opinion.  



Residuals of a Neck Injury

The veteran has claimed that he injured his neck while 
jumping out of a helicopter in Vietnam.  His statements 
concerning such injury are credible and consistent with his 
service record.  VA has not offered an examination to 
determine the nature and etiology of this claimed disorder.  
Thus, VA's duty to assist has not been fulfilled.  
38 U.S.C.A. § 5103A.  The AOJ should schedule an examination 
to determine the nature and etiology of the claimed neck 
disorder.  

Hypertension 

The veteran has claimed that service-connected PTSD might 
aggravate his hypertension.  In support of this theory, he 
submitted a medical treatise that mentions that PTSD is 
related to cardiovascular disorders.  VA's duty to assist 
includes obtaining an opinion addressing whether it is at 
least as likely as not (50 percent or greater probability) 
that PTSD has caused or aggravated hypertensive 
cardiovascular disease.  38 U.S.C.A. § 5103A. 

Hepatitis A

A private medical report dated June 1999 notes that the 
veteran had hepatitis at one time.  A June 2002 VA 
examination report mentions a history of hepatitis.  The 
veteran submitted a medical treatise on hepatitis etiology in 
October 2005.  During his January 2007 hearing, the veteran 
testified before the undersigned Veterans Law Judge that he 
had frequently donated blood during active service and that 
was his only risk factor for hepatitis.  He testified that he 
believed that he did not currently have hepatitis.  VA's duty 
to assist includes obtaining an examination to determine the 
nature and etiology of hepatitis.  38 U.S.C.A. § 5103A..  

Accordingly, the case is REMANDED for the following action:

1.  VA must review the entire file and 
ensure that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2006) and 38 C.F.R. § 3.159 
(2006)), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, VA must 
send the veteran a corrective notice, 
that includes: (1) an explanation as to 
the information or evidence needed to 
establish a disability rating and an 
effective date, as outlined by the Court 
in Dingess v. Nicholson, 19 Vet. App. 473 
(2006) and (2) requests or tells the 
veteran to provide any evidence in his 
possession that pertains to his claims.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist as specifically affecting the 
issues on appeal.

2.  The AOJ should return the claims file 
to the examiner who performed the January 
2004 peripheral nerves examination for an 
addendum opinion.  The examiner should 
address whether it is at least as likely 
as not (50 percent or greater 
probability) that left upper extremity 
polyneuropathy was caused by active 
service.  The examiner should offer a 
rationale for any conclusion in a legible 
report.  If the question cannot be 
answered, the examiner should state the 
reason.  If the specified examiner is not 
available, then a qualified substitute 
may be used.  The veteran may be 
reexamined, if necessary.  

3.  The AOJ should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an examination 
by an appropriate specialist for a 
claimed neck disorder.  The claims file 
should be made available for review of 
the pertinent evidence.  The examiner 
should elicit a complete history of any 
neck trauma and subsequent symptoms from 
the veteran and answer the following:

I.  What is the current diagnosis or 
diagnoses relative to the neck?

II.  For each diagnosis offered, is 
it at least as likely as not that 
this disability had its onset in 
service?  

III.  The examiner should offer a 
rationale for any conclusion in a 
legible report.  If any question 
cannot be answered, the examiner 
should state the reason.

4.  The AOJ should also arrange for an 
examination by an appropriate specialist 
to determine the nature and etiology of 
the veteran's hypertension.  The 
physician should review the pertinent 
evidence in the claims file, examine the 
veteran, and offer a diagnosis.  The 
physician should address whether it is at 
least as likely as not that PTSD has 
caused or aggravated the veteran's 
hypertension.  The physician should offer 
a rationale for any conclusion in a 
legible report.  If the question cannot 
be answered, the physician should state 
the reason.  

5.  The AOJ should also arrange for an 
examination by an appropriate specialist 
to determine the nature and etiology of 
hepatitis.  The physician should review 
the pertinent evidence in the claims 
file, examine the veteran, and offer a 
diagnosis.  If hepatitis is found, the 
physician should address whether it is at 
least as likely as not that hepatitis 
began during active service.  The 
physician should offer a rationale for 
any conclusion in a legible report.  If 
the question cannot be answered, the 
physician should state the reason.  

6.  After the development requested above 
has been completed to the extent 
possible, the AOJ should readjudicate the 
service connection claims.  If the 
benefits sought remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given opportunity to respond.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The purposes of this remand are to 
comply with due process of law and to further develop the 
claims.  

No action by the veteran is required until he receives 
further notice; however, the veteran is advised that failure 
to cooperate by reporting for examination may result in the 
denial of the claim.  38 C.F.R. § 3.655 (2006).  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the above.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


